Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered July 15, 1986, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*420Contrary to the defendant’s contention, we find that the evidence that as a result of being beaten by the defendant during the incident at bar, the complainant sustained a bloody nose and mouth and an injured shoulder, causing him pain lasting approximately one week, constituted legally sufficient evidence that the complainant suffered "physical injury” within the meaning of Penal Law § 10.00 (9) (see, Matter of Philip A., 49 NY2d 198, 200; People v Contes, 60 NY2d 620, 621). Moreover, upon the exercise of our factual review power, we are satisfied that the jury’s verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We reject the defendant’s argument that the sentence was unduly harsh or excessive (see, People v Suitte, 90 AD2d 80). Mangano, J. P., Lawrence, Spatt and Balletta, JJ., concur.